DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-41 are pending.
This action is Non-Final.

Claim Objections
Claims 31-32 are objected to because of the following informalities: Claim 31 “a current state and a predicted future state” should likely read “the current state and the predicted future state (review 112 second rejection below first). Claim 32 has two periods, the first should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-29, 31, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the plurality of sensors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the global coherence information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 limitations “wherein the at least one processor is further configured to transform each set of time-series data into a spectrogram, and identify signatures within at least one of the spectrograms to determine the at least one of a current state and a predicted future state” renders the claim indefinite in view of claim 22 which requires “determine at least one of a current state and a predicted future state of the patient based on the analysis”. It is unclear how these two different concepts are operating together to generate the same result. Is this part of the template matching? If it is, the claim should be amended to make clearer, if not, then the claim should be amended to further define that this is a separate analysis and separate states than those of claim 22. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 37 recites the limitation "the current state and the predicted future state".  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 22

transform each set of locally referenced time-series data into spectrum information characterizing spectral power in at least one frequency band, and into phase-amplitude information characterizing a relationship between an amplitude of a first selected frequency band and a phase of a second selected frequency band (mathematical concepts)
analyze the spectrum information and phase-amplitude information using templates corresponding to the at least one patient characteristic and the at least one drug administered to the patient indicated by the selection (mathematical concepts)
determine at least one of a current state and a predicted future state of the patient based on the analysis (mathematical concepts, mental process)
generate a report identifying at least one of the current state and the predicted future state of the patient induced by the at least one drug (mathematical concepts, mental process)
Claim 32
assemble sets of time-series data using the EEG signals, wherein each set of time-series data corresponds to EEG signals recorded at a sensor location in reference to a combination of EEG signals obtained from a local neighborhood about the sensor location (mathematical concepts)
for each sensor location, generate spectrum information characterizing spectral power in at least one selected frequency band using the corresponding set of locally referenced time-series data; analyze the spectrum information using spectral templates corresponding to the patient characteristic and the at least one drug (mathematical concepts, mental process)

generate a report indicating the state of the patient (mathematical concepts, mental process)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 22
a monitoring device comprising sensors configured to acquire electroencephalogram (EEG) signals from the patient (extra solution-data gathering)
a monitoring system, in communication with the monitoring device, that comprises a user interface configured to receive a selection from a user indicating at least one patient characteristic and at least one drug administered to the patient (extra solution-data gathering)
at least one processor configured to: (generic computer as a tool)
a display for providing the report to the user (extra-solution, post activities)
Claim 32
a monitoring device comprising a plurality of sensors configured to acquire electroencephalogram (EEG) signals from the patient (extra solution-data gathering)

at least one processor, in communication with the monitoring device, that is configured to: (generic computer as a tool)
a display for providing the report to the user (extra-solution, post activities)
These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are conventionally known (EEG), and for example in Scheib (US 2011/0118620) and Burton et al. (Burton, US 2004/0193068). The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib (US 2011/0118620) in view of Burton et al. (Burton, US 2004/0193068) in view of Le et al. (Le, US 2007/0060831) and Bibian et al. (Bibian, US 2011/0295096) “Molaee” (Molaee-Ardekani et al. Delta waves differently modulate high frequency components of EEG oscillations ion various unconsciousness levels, 2007, Proceedings of the 29th Annual International Conference of the IEE EMBS, 1294-1297).
Regarding claim 22, Scheib teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (see entire document, especially Figure 3, [0006]), the system comprising: 
a monitoring device comprising sensors configured to acquire electroencephalogram (EEG) signals from the patient (see entire document, especially Figures 2A, 3-4, structures for EEG acquisition, EEG includes at least 1 active and 1 reference electrodes to make measurements); 
a monitoring system, in communication with the monitoring device, that comprises a user interface configured to receive a selection from a user indicating at least one patient 
and at least one processor (see entire document, especially Figure 3) configured to: 
assemble the EEG signals acquired using the sensors into sets of time-series data (see entire document, especially [0018]),
transform each set of time-series data into spectrum information characterizing spectral power in at least one frequency band (see entire document, especially Figure 2A 204, [0024]), 
analyze the spectrum information using templates corresponding to the at least one patient characteristic and the at least one drug administered to the patient indicated by the selection (see entire document, especially Figure 2A, [0033]-[0035]),
determine at least one of a current state and a predicted future state of the patient based on the analysis (see entire document, especially Figures 2A 212, [0028]); and 
generate a report identifying at least one of the current state and the predicted future state of the patient induced by the at least one drug (see entire document, especially [0028], [0030]); and 
a display for providing the report to the user (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
However, the limitations of assembly by using local referencing, transform into phase-amplitude information characterizing a relationship between an amplitude of a first selected 
Burton teaches an EEG acquisition system with multiple sensors (see entire document, especially [0042]), and a processor system that monitors patient consciousness levels based on EEG features, including coherence related data, wherein the processor is further configured to receive an indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties and identify the signatures based on the indication (see entire document, especially [0056], [0131]-[0132], [0134] table A, [0623], [0718]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of collecting and analyzing individual patient data and use such signatures for additional matching patterns in order to allow for accurate dosing of drugs as patient data can affect the amount of drug required for a particular patient.
Le teaches processing EEG signals with at least one processor device and is commonplace (see entire document, especially [0004]-[0005], [0023] Figures 2-3), and Le teaches assemble the acquired EEG data using local referencing to obtain sets of time-series data, wherein each set corresponds to EEG signals recorded at a sensor location referenced to a combination of EEG signals obtained from a local neighborhood about the sensor location (see entire document, especially [0007] which is the same equation applicant discloses for completing the claimed function) in order to reduce noises (see entire document, especially abstract); Bibian teaches yet another example is "Laplacian montage" in which each EEG channel represents the difference between the given measurement electrode signal and a weighted average of the surrounding measurement electrode signals (see [0042]). It would have been obvious to one of 
Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of maxima at a selected frequency based on a phase of a lower frequency rhythm and modes of phase amplitude-coupling corresponding to the states of the patient receiving the at least one drug. Molaee teaches that phase-amplitude coupling signatures can be used as monitoring tools to indicate the status of the patient during anesthesia (see pg. 1284 right col. I. 26-33). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using phase-amplitude teachings described above by Molaee in order to further analyze unconsciousness levels with 
Regarding claim 23, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the report indicates spatiotemporal activity at different states of the patient receiving the at least one drug (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
Regarding claim 24, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to analyze an amplitude envelope of activity in at least one of the sets of time-series data to identify a maxima at a selected frequency based on a phase of a lower frequency rhythm as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses the analysis of the amplitude envelope, the identification of 
Regarding claim 25, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to perform a modulogram analysis to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of the current state and the predicted future state of the patient receiving the at least one drug as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and modulogram 810 in fig. 8): the first graph of fig. 4 in 132 corresponding to the through-max situation and the last graph of fig. 4 in Molaee corresponding to the peak-max situation. Molaee (see fig. 4) therefore discloses 
Regarding claim 26, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to determine at least one of a spatial and a local average of data acquired by several of the plurality of sensors to perform the modulogram analysis (see Molaee pg. 1295 left. col. I. 35 average of the amplitude values).
Regarding claim 27, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the selection indicates at least one of an age of the patient, a drug selected from the list consisting essentially of Propofol, Etomidate, Barbiturates, Thiopental, Pentobarbital, Phenobarbital, Methohexital, Benzodiazepines, Midazolam, Diazepam, Lorazepam, Dexmedetomidine, Ketamine, Sevoflurane, Isoflurane, Desflurane, Remifenanil, Fentanyl, Sufentanil, Alfentanil, and drug administration information comprising at least one of drug timing, drug dose, and drug administration rate (see entire document, especially [0032]).
Regarding claim 28, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to 
Regarding claim 29, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches wherein the predetermined behavioral dynamic comprises at least one of a loss consciousness and recovery of consciousness (see entire document, especially [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]).
Regarding claim 30, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the monitoring device further comprises at least one of heart rate monitors, blood pressure monitors, and sensors configured to monitor galvanic skin response (GSR) (see entire document, especially [0007] A typical general anaesthetic procedure may involve a pre-medication or sedative, after which the patient is wheeled into the operating theatre where the anaesthetist applies a blood-pressure measurement cuff to the patient's arm, an oximeter probe to the patient's finger for the measurement of oxygen saturation, and ECG or electrocardiogram leads to a patient's chest for monitoring of heart-rate). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of monitoring multiple patient parameters while under anesthesia.

Regarding claim 32, Scheib teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (see entire document, especially Figure 3, [0006]), the system comprising: 
a monitoring device comprising a plurality of sensors configured to acquire electroencephalogram (EEG) signals from the patient (see entire document, especially Figures 2A, 3-4, structures for EEG acquisition, EEG includes at least 1 active and 1 reference electrodes to make measurements); 
a user interface configured to receive a selection from a user indicating at least one patient characteristic and the at least one drug administered to the patient (see entire document, especially Figure 3, [0036] generic processors known to have user interface, [0039] features upon which templates are distinguishable is evidence that user input required to assign patient association with such features); 
at least one processor, in communication with the monitoring device, that is configured to (see entire document, especially Figure 3): 
assemble sets of time-series data using the EEG signals (see entire document, especially [0018]); 
for each sensor location, generate spectrum information (see entire document, especially Figure 2A 204, [0024])

identify, based on the analysis, a state of the patient induced by the at least one drug on the patient (see entire document, especially Figures 2A 212, [0028]); and 
generate a report indicating the state of the patient (see entire document, especially [0028], [0030]). 
a display for providing the report to the user (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
However, the limitations of wherein each set of time-series data corresponds to EEG signals recorded at a sensor location in reference to a combination of EEG signals obtained from a local neighborhood about the sensor location; wherein the spectrum information characterizing spectral power in at least one selected frequency band using the corresponding set of locally referenced time-series data are not directly taught.
Burton teaches an EEG acquisition system with multiple sensors (see entire document, especially [0042]), and a processor system that monitors patient consciousness levels based on EEG features, including coherence related data, wherein the processor is further configured to receive an indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties and identify the signatures based on the indication (see entire document, especially [0056], [0131]-[0132], [0134] table A, [0623], [0718]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of collecting and analyzing individual patient data and use such signatures for additional matching patterns in order to allow 
Le teaches processing EEG signals with at least one processor device and is commonplace (see entire document, especially [0004]-[0005], [0023] Figures 2-3), and Le teaches assemble the acquired EEG data using local referencing to obtain sets of time-series data, wherein each set corresponds to EEG signals recorded at a sensor location referenced to a combination of EEG signals obtained from a local neighborhood about the sensor location (see entire document, especially [0007] which is the same equation applicant discloses for completing the claimed function) in order to reduce noises (see entire document, especially abstract); Bibian teaches yet another example is "Laplacian montage" in which each EEG channel represents the difference between the given measurement electrode signal and a weighted average of the surrounding measurement electrode signals (see [0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of processing EEG signals by Laplacian operation in order to reduce noises in each channel (see Le abstract). In addition, such Laplace montage/referencing is a well-known process in EEG processing that does not appear to have been invented by the disclosure of this invention.
Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 
Regarding claim 33, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to generate global coherence information using the sets of time-series data, and analyze the global coherence information to determine state of the patient (see entire document, especially [0056]-[0058], [0882]; [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior 
Regarding claim 34, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches wherein the at least one processor is further configured to transform each set of time-series data into a spectrogram, and analyze the spectrogram to determine at least one of a current state and a predicted future state of the patient (see entire document, especially Figure 5, [0053]-[0055]).
Regarding claim 35, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches the report indicates spatiotemporal activity at different stages when the patient receiving the at least one drug (see entire document, especially Figures 2B-C, [0028], [0030], [0034]-[0035], [0038]).
Regarding claim 36, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to analyze an amplitude envelope of activity in at least one of the sets of times-series data to identify a maxima at a selected frequency based on a phase of a lower frequency rhythm as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion disclosed in the description of the present application (see par. 61 and 
Regarding claim 37, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Molaee teaches wherein the at least one processor is further configured to perform a modulogram analysis to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of the current state and the predicted future state of the patient receiving the at least one drug as Molaee teaches in fig. 4 a series of three graphs displaying the amplitude envelope at a selected frequency versus the relative phase of a lower frequency rhythm, where each graph corresponds to a higher concentration of anesthetic and therefore an evolution in time in the protocol, this series of graphs corresponds to a modulogram because it presents the temporal evolution of the phase-amplitude envelope (see description of the present application par. 55-60); furthermore a phase inversion during loss of consciousness (see the evolution of graph in fig. 4 and section "III. A. Anesthesia shifts the phase of modulation signal") which corresponds to the phase inversion 
Regarding claim 38, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Scheib teaches wherein the selection indicates at least one of an age of the patient, a drug selected from the list consisting essentially of Propofol, Etomidate, Barbiturates, Thiopental, Pentobarbital, Phenobarbital, Methohexital, Benzodiazepines, Midazolam, Diazepam, Lorazepam, Dexmedetomidine, Ketamine, Sevoflurane, Isoflurane, Desflurane, Remifenanil, Fentanyl, Sufentanil, Alfentanil, and drug administration information comprising at least one of drug timing, drug dose, and drug administration rate (see entire document, especially [0032]).
Regarding claim 39, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to implement a dynamic Bayesian processing method to characterize the patient as exhibiting a predetermined behavioral dynamic (see entire document, interpreted as reading on probabilities 
Regarding claim 40, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches wherein the predetermined behavioral dynamic comprises at least one of a loss consciousness and recovery of consciousness (see entire document, especially [0047], [0066], [0076], [0104]-[0106], [0114], [0125], [0127], [0129]).
Regarding claim 41, the limitations are met by Scheib in view of Burton and Le and Bibian and Molaee, where Burton teaches the at least one processor is further configured to determine a probability of response to stimuli based on the analysis (see entire document, especially [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of determining probabilities of consciousness with stimuli in order to more accurately control anesthesia depth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791